Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-7, 12-15 and 18-20 in the reply filed on 4/18/2022 is acknowledged.
	In addition, claims 3, 18, and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected embodiment of Figs. 8 and 9, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/18/2022. More specific, the above claims are related to the none elected invention as shown in Figs. 8 and 9, that includes legs 860 (e.g. claim 3), hinges 832 (claim 18), and movable from upright-flat positions (via hinges; Fig. 8 and [00138]; claim 20).
	Accordingly, claims 3, 18 and 20 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-7, 12-15, and 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1, recites “wherein the face of the backboard extends in a plane which extends relative to the first surface of the base at an angle greater than ninety degrees”.  It is unclear to what “angle greater than 90º” the claim referred to.
	As shown in applicant’s Figs. 1 and 2, the backboard (140) is at 90º related to the first surface of the base (110) and it is unclear to what grater to 90º applicant referred to.
	With respect to claim 6, it is unclear to what “a first receptacle” of many the claim further referred to.  As nowhere in applicant’s disclosure there is any mention about “a first receptacle” (nor any of Figs. 1-4, the elected invention is showing such).
	With respect to claim 19, what is meant by “wherein the one or more vertical members extend along a first axis that is oblique to a second axis defined by a line orthogonal to the first end and the second end, the second axis traversing the first surface of the base from the first end of the base to the second end of the base”? 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 4, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zavracky US 2018/0001171 (“Zavracky”) in view of Dingel US 2021/0060399 (“Dingel”).
	As per claim 1, Zavracky discloses an apparatus (goal 910)(Fig. 9 and pars. [0038], [0039], and [0042]-[0046] in conjunction, comprising: 
	a base including a first end, a second end positioned opposite of the first end, a first surface, and a second surface positioned opposite of the first surface (base 912)(Fig. 9; [0038] and [0039]);  
	one or more vertical members extending from the base (arms 938)(Fig. 9; [0039]); 
	and a backboard coupled to the one or more vertical members, the backboard including a face oriented toward the one or more receptacles (planar element 916 coupled to arms, vertical members 938)(Fig. 9 and [0039]), wherein the face of the backboard extends in a plane which extends relative to the first surface of the base at an angle greater than ninety degrees (Fig. 9).
	With respect to “wherein the face of the backboard extends in a plane which extends relative to the first surface of the base at an angle greater than ninety degrees” to the best of his undersetting the examiner construed such limitations according to applicant’s disclosure, in particular Figs. 1 and 2 as the backboard is at 90º to the base’s first surface.
	Zavracky is not specific regarding one or more receptacles formed in the first surface of the base and positioned between the first end of the base and the second end of the base.
	Zavracky is not specific regarding the position of arms, vertical members, on a side of the one or more receptacles positioned opposite of the first end of the base.
	With respect to one or more receptacles formed in the first surface of the base and positioned between the first end of the base and the second end of the base, in the same field of apparatuses, Dingel discloses one or more receptacles formed in a first surface of a base and positioned between a first end of the base and a second end of the base (receptacle, passage 12 form by inner wall 16, of board 11, having playing surface 13; as the receptacle 12/16 formed between front end 17 and rear end 18)(Figs. 1-5; [0019]).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Zavracky’s with one or more receptacles formed in the first surface of the base and positioned between the first end of the base and the second end of the base as taught by Dingel for the reason that a skilled artisan would have been motivated in combining prior art elements according to known methods to yield predictable results of forming a game apparatus including one or more receptacles formed therewithin thus providing an enhance game with variety of games to be played using the apparatus.  The use of a single device to play different games is much desire, not only for purposes of entertainment and skills, also for reducing material for purposes of storage and transportation.
	Within the modified Zavracky, the vertical members (as taught by Zavracky) would have been on a side of the one or more receptacles positioned opposite of the first end of the base (as the receptacle taught by Dingel).  
	As per claim 2, with respect to wherein at least one of the base, the one or more vertical supports, and the backboard is inflatable, note Zavracky’s Fig. 9 in conjunction to [0005], [0007], [0020], [0022], [0023] and [0042]; note also Dingel’s [0007] and [0019] as the device is inflatable device.   
	As per claim 4, Dingel discloses wherein the one or more receptacles extends through the base from the first surface to the second surface (receptacle 12/16)(Figs. 1-3 and 5; [0019]).
	As per claim 14, Zavracky discloses further comprising one or more flaps coupled to the base, the one or more flaps each including an engagement portion on an end thereof spaced from the base (tabs 930)(Fig. 9 and [0038] in conjunction to Fig. 1 and [0021]).
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zavracky and Dingel as applied to claim 1 above, and further in view of Cullen et al US 2017/0354855 (“Cullen”).
	As per claim 5, Zavracky - Dingel is not specific regarding wherein the one or more receptacles includes a closed end positioned between the first surface and the second surface.
	However, Cullen discloses wherein the one or more receptacles includes a closed end positioned between a first surface and a second surface (base 20 including a close end receptacle, as cavities 28 and/or containers 50)(Figs. 1-5 and 7; [0023] and [0024]).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Zavracky- Dingel’s wherein the one or more receptacles includes a closed end positioned between the first surface and the second surface as taught by Cullen for the reason that a skilled artisan would have been motivated in use of known technique to improve similar device in the same way forming an apparatus suitable as a play surface wherein the receptacle is configure to receive and hold a thrown projectile thereto.
Claim(s) 6, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zavracky and Dingel as applied to claim 1 above, and further in view of Chen US 2005/0049090 (“Chen”) and Pollard US 9,592,430 (“Pollard”).
	As per claim 6, Zavracky- Dingel is not specific regarding further comprising a rim coupled to the backboard, wherein the rim and a first receptacle of the one or more receptacles are coaxially aligned, and the rim is formed of an inflatable material.
	However, Chen discloses a rim coupled to the backboard and the rim is formed of an inflatable material (inflatable hoop 160 connected to backboard 150)(Figs. 1-5; [0009], [0010], and [0012]).
	Also, Pollard discloses a rim and a first receptacle are coaxially aligned (loop 6 is aligned with cup, receptacle 2)(Figs. 1 and 2; 1:66-2:32).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Zavracky- Dingel’ device with a rim coupled to the backboard, wherein the rim and a first receptacle of the one or more receptacles are coaxially aligned, and the rim is formed of an inflatable material as taught by Chen and Pollard for the reason that a skilled artisan would have been motivated in combining prior art elements according to known methods to yield predictable results of forming a game with a rim above a receptacle to play a toss type game and thus enhance the skill and the excitement while playing the toss type game (note Pollard’s 1:30+ as such device is fun and enjoyable; and Chen’s [0004] as to challenge a user athletic performances). 
	As per claim 12, the modified Zavracky is not specific regarding wherein the backboard further comprises an insert horizontally centered above the first receptacle, wherein the insert is at least partially formed of a high-density foam material.
	With respect to an insert, Zavracky in the embodiments of  Figs. 5, 6 and 7, discloses an insert (as a net 557/657 within planar member, i.e. backboard).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form the modified Zavracky’s backboard with an insert for the reason that a skilled artisan would have been motivated by Zavracky’s suggestion to use an insert, within a backboard, while forming an apparatus type for playing a toss type game.
	Within the modified Zavracky, the insert (as taught by Zavracky) would have been horizontally centered above the first receptacle (as taught by Dingel and/or Pollard).
	With respect to the material forming the insert, although the prior art is not specific regarding the use of high-density foam material, it is noted that the selection of a known material based on its suitability for its intended use supported a
prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).   (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” 325 U.S. at 335, 65 USPQ at 301.).  See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form the insert as  high-density foam material for the reason that a skilled artisan would have been motivated in utilizing a known material based on its suitability for its intended use as soft yet rigid material that allow a continues game of toss as objects to be thrown thereat.
	As per claim 13, with respect to wherein the rim is at least partially formed of an expanded polystyrene material, note Chen’s [0010] as the use of the material in forming is rim.  Also, as mentioned above, the selection of a known material based on its suitability for its intended use, and utilizing an expanded polystyrene material, would have been obvious as using a readily available material that is suitable to be inflated while forming an inflated rim.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zavracky and Dingel as applied to claim 1 above, and further in view of Kuhtic et al US 4,986,549 (“Kuhtic”).
	As per claim 7, Zavracky - Dingel is not specific regarding wherein the first end includes a first thickness between the first surface and the second surface, the second end includes a second thickness between the first surface and the second surface, and the second thickness is greater than the first thickness.
	However, Kuhtic discloses wherein a first end includes a first thickness between a first surface and a second surface, the second end includes a second thickness between the first surface and the second surface, and the second thickness is greater than the first thickness (the second thickness, at/around area 34  is thicker than a first thickness, at/around 35)(Figs. 1 and 2).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Zavracky’s wherein the first end includes a first thickness between the first surface and the second surface, the second end includes a second thickness between the first surface and the second surface, and the second thickness is greater than the first thickness as taught by Kuhtic for the reason that a skilled artisan would have been motivated in use of known technique to improve similar device in the same way forming an apparatus suitable for a toss game, whereas the first thickness is different, smaller, than a second thickness, to place the base in slanted position, is it is well known in such toss, cornhole, type games, which such slanted manner design for purposes of skill and excitement.
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zavracky and Dingel as applied to claim 1 above, and further in view of Combs et al US 2006/0247072 (“Combs”).
	As per claim 15, Zavracky is not specific regarding further comprising one or more weights coupled to the base between the first surface and the second surface and between the first end and the second end, wherein the one or more weights are coupled to the base using a hook and loop fastener.
	However, Combs discloses further comprising one or more weights coupled to a base between the first surface and a second surface and between a first end and a second end, wherein the one or more weights are coupled to the base (weights 32 and 34 connected to the base of target/s 10)(Figs. 1 and 2; [0015]).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Zavracky’s regarding further comprising one or more weights coupled to the base between the first surface and the second surface and between the first end and the second end, wherein the one or more weights are coupled to the base as taught by Combs for the reason that a skilled artisan would have been motivated in combining prior art elements according to known methods to yield predictable results including weight means that insure the target is stable enough while the device is been utilized as a toss type game as object, projectile are toss towards the apparatus.
	With respect to using a hook and loop fastener, the use of such fastener is well known (e.g. Combs’s [0013]) and utilizing a hook and loop fastener would have been an obvious as using any known fastener that firmly attached the weights to the base. 
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zavracky and Dingel as applied to claim 1 above, and further in view of Chen.
	As per claim 19, with respect to wherein the one or more vertical members extend along a first axis that is oblique to a second axis defined by a line orthogonal to the first end and the second end, the second axis traversing the first surface of the base from the first end of the base to the second end of the base, as mentioned above the examiner is unclear what is that applicant sought to claim.
	To the best of his undersetting according to applicant’s disclosure the “oblique” position is related to the backboard in such angle, and to that end, note Chen’s Fig. 2 in conjunction to at least [0012] and [0025] as the slanted, oblique members 180 and 172 in relation to backboard 150.
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Zavracky’s wherein the one or more vertical members extend along a first axis that is oblique to a second axis defined by a line orthogonal to the first end and the second end, the second axis traversing the first surface of the base from the first end of the base to the second end of the base as taught by Chen for the reason that a skilled artisan would have been motivated in use of known technique to improve similar device in the same way forming an apparatus with a base and a backboard connected thereto via any known arrangement to insure a safe and firm connection therewith.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure; :note 892 form for a list of references. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ARIE KLAYMAN whose telephone number is (571)270-7131. The examiner can normally be reached Monday-Friday; 7:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A.K/Examiner, Art Unit 3711                                                                                      7/19/2022         

/Melba Bumgarner/Supervisory Patent Examiner, Art Unit 3711